Title: From Benjamin Franklin to Anthony Todd, 29 October 1768
From: Franklin, Benjamin
To: Todd, Anthony


Franklin’s long-lasting interest in the Gulf Stream, which is first mentioned in this letter, was aroused largely by accident. The newly installed customs commissioners in Boston complained to the Treasury that packets from Falmouth to New York were taking a fortnight longer on the voyage than merchant ships from London to Rhode Island, and proposed that in future the packets should be sent to Rhode Island. When Franklin was consulted on the question, as a deputy of the Postmaster General, his curiosity was aroused. Boston and Newport were scarcely a day’s run apart; why should merchantmen, which were slower sailers than packets and had the Thames and the Channel to negotiate, as the others leaving from Falmouth did not, arrive two weeks earlier? His kinsman and old friend, Timothy Folger, happened to be in London at the time, and when consulted gave a simple answer: the captains bound for Rhode Island knew the ways of the Gulf Stream; those bound for Massachusetts did not. Nantucket whalers had sometimes encountered westbound packets being carried back toward England by the Gulf Stream, Folger added, and had advised them to get out of it; “but they were too wise to be counselled by simple American fishermen.” Franklin pursued the matter with the Post Office, as indicated below. Although he had some success with officialdom, he had none with the captains of the packets.
 
Sir
Craven Street October 29th 1769 [1768]
Discoursing with Captain Folger a very intelligent Mariner of the Island of Nantuckett in New England concerning the long passages made by some Ships bound from England to New York I received from him the following Information. Vizt
That the Island in which he lives is Inhabited Chiefly by people concerned in the Whale Fishery, in which they employ near 150 Sail of Vessels, that the Whales are found generally near the Edges of the Gulph Stream, a strong Current so called which comes out of the Gulph of Florida, passing Northeasterly along the Coast of America, and the turning off most Easterly running at the rate of 4, 3½, 3 and 2½ Miles an Hour ; that the Whaling Business leading these people to Cruise along the Edges of the Stream in quest of Whales, they are become better acquainted with the Course, Breadth, Strength and extent of the same, than those Navigators can well be who only cross it in their Voyages to and from America, that they have opportunities of discovering the Strength of it when their Boats are out in pursuit of this Fish, and happen to get into the stream while the Ship is out of it, or out of the Stream while the Ship is in it, for then they are separated very fast, and would soon lose sight of each other if care were not taken, that in Crossing the Stream, to and fro, they frequently in the same meet and speak with Ships bound from England to New York Virginia &ca, who have passages of 8, 9, and 10 weeks, and are still far from Land, and not likely to be in with it for some time, being engaged in that part of the Stream that sets directly against them, and it is supposed that their fear of Cape Sable Shoals, Georges Banks or Nantuckett Shoals, hath induced them to keep so far to the Southward as unavoidably to engage them in the said Gulph Stream, which occasions the length of their Voyage, since in a Calm it carries them directly back, and tho’ they may have fair Winds, yet the Current being 60, or 70 Miles a day, is so much Subtracted from the way they make thro’ the Water. At my request Captain Folger hath been so obliging as to mark for me on a Chart, the Dimentions Course and Swiftness of the Stream from it’s first coming out of the Gulph, where it is narrowest and strongest; till it turns away to go to the Southward of the Western Islands, where it is Broader and weaker,  and to give me withall some Written directions whereby Ships bound from the Banks of Newfoundland to New York may avoid the said Stream, and yet be free of danger from the Banks and Shoals abovemention’d. As I apprehend that such Chart and directions may be of use to our Packets in Shortning their Voyages, I send them to you that if their Lordships should think fit, so much of the Chart as is contain’d within the red Lines may be engraved and printed, together with the remarks at the Charge of the Office ; or at least that Manuscript Copies may be made of the Same for the use of the Packets. The expence of the former would not much exceed the latter, and would besides be of general Service, with much esteem I am &c
B: Franklin
Anthony Todd EsqrCopy
